Wniteb ~tate~ <[ourt of ~eaI~
      for tbe jfeberaI <[ircuit

    COGNEX CORPORATION AND COGNEX
 TECHNOLOGY & INVESTMENT CORPORATION,
                Appellants,
                            v.
     INTERNATIONAL TRADE COMMISSION,
                 Appellee,
                           AND
   MVTEC SOFTWARE GMBH AND MVTEC, LLC,
               Intervenors.


                        2011·1098


   On appeal from the United States International Trade
Commission in Investigation No. 337·TA·680.


                      ON MOTION


              Before BRYSON, Circuit Judge.
                       ORDER
   The International Trade Commission moves to dis·
miss part of this appeal as untimely, and the other part as
moot. Cognex Corporation and Cognex Technology &
Investment Corporation oppose. The Commission replies.
COGNEX CORP v. ITC                                               2


   We deem it the better course to deny the motion to
dismiss without prejudice to the International Trade
Commission raising the issue in its brief.
      Accordingly,
      IT Is ORDERED THAT:
      The motion to dismiss is denied without prejudice.
                                     FOR THE COURT


      MAR 21 2011                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk



                                           1IoS. couJ~~JP£ALS FOIl
cc: Steven M. Bauer, Esq.
    Clint A. Gerdine, Esq.                   THE FEDERAL CIRCUIT
    Matthew B. Lowrie, Esq.
s23
                                                MAR 21 Z011
                                                 JAM 1IlR8AI.Y
                                                    Cl£HK